Exhibit 10.1

 

IMMUNOGEN, INC.

 

2016 EMPLOYEE, DIRECTOR AND CONSULTANT EQUITY INCENTIVE PLAN
(as amended June 13, 2017)

 

1.                                      DEFINITIONS.

 

Unless otherwise specified or unless the context otherwise requires, the
following terms, as used in this ImmunoGen, Inc. 2016 Employee, Director and
Consultant Equity Incentive Plan, have the following meanings:

 

Administrator means the Board of Directors, unless it has delegated power to act
on its behalf to the Committee, in which case the Administrator means the
Committee.

 

Affiliate means a corporation which, for purposes of Section 424 of the Code, is
a parent or subsidiary of the Company, direct or indirect.

 

Agreement means an agreement between the Company and a Participant delivered
pursuant to the Plan, in such form as the Administrator shall approve.

 

Board of Directors means the Board of Directors of the Company.

 

Cause shall include (and is not limited to) dishonesty with respect to the
Company or any Affiliate, insubordination, substantial malfeasance or
non-feasance of duty, unauthorized disclosure of confidential information,
breach by the Participant of any provision of any employment, consulting,
advisory, nondisclosure, non-competition or similar agreement between the
Participant and the Company, and conduct substantially prejudicial to the
business of the Company or any Affiliate provided, however that any provision in
an agreement between the Participant and the Company or an Affiliate, which
contains a conflicting definition of “cause” for termination and which is in
effect at the time of such termination, shall supersede the definition in this
Plan with respect to that Participant.  The determination of the Administrator
as to the existence of Cause will be conclusive on the Participant and the
Company.

 

Change of Control means the occurrence of any of the following events:

 

(i)                                     Ownership.  Any “Person” (as such term
is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended) becomes the “Beneficial Owner” (as defined in Rule 13d-3 under said
Act), directly or indirectly, of securities of the Company representing 50% or
more of the total voting power represented by the Company’s then outstanding
voting securities (excluding for this purpose any such voting securities held by
the Company or its Affiliates or by any employee benefit plan of the

 

--------------------------------------------------------------------------------


 

Company) pursuant to a transaction or a series of related transactions which the
Board of Directors does not approve; or

 

(ii)                                  Merger/Sale of Assets.  (A) A merger or
consolidation of the Company whether or not approved by the Board of Directors,
other than a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or the parent of such corporation) at least 50% of the
total voting power represented by the voting securities of the Company or such
surviving entity or parent of such corporation, as the case may be, outstanding
immediately after such merger or consolidation; or (B) the sale or disposition
by the Company of all or substantially all of the Company’s assets in a
transaction requiring shareholder approval; or

 

(iii)                               Change in Board Composition.  A change in
the composition of the Board of Directors, as a result of which fewer than a
majority of the directors are Incumbent Directors.  “Incumbent Directors” shall
mean directors who either (A) are directors of the Company as of November 4,
2016, or (B) are elected, or nominated for election, to the Board of Directors
with the affirmative votes of at least a majority of the Incumbent Directors at
the time of such election or nomination (but shall not include an individual
whose election or nomination is in connection with an actual or threatened proxy
contest relating to the election of directors to the Company);

 

provided, that if any payment or benefit payable hereunder upon or following a
Change of Control would be required to comply with the limitations of
Section 409A(a)(2)(A)(v) of the Code in order to avoid an additional tax under
Section 409A of the Code, such payment or benefit shall be made only if such
Change in Control constitutes a change in ownership or control of the Company,
or a change in ownership of the Company’s assets in accordance with Section 409A
of the Code.

 

Code means the United States Internal Revenue Code of 1986, as amended,
including any successor statute, regulation and guidance thereto.

 

Committee means the committee of the Board of Directors to which the Board of
Directors has delegated power to act under or pursuant to the provisions of the
Plan the composition of which shall at all times satisfy the provisions of
Section 162(m) of the Code.

 

Common Stock means shares of the Company’s common stock, $.01 par value per
share.

 

Company means ImmunoGen, Inc., a Massachusetts corporation.

 

2

--------------------------------------------------------------------------------


 

Consultant means any natural person who is an advisor or consultant that
provides bona fide services to the Company or its Affiliates, provided that such
services are not in connection with the offer or sale of securities in a capital
raising transaction, and do not directly or indirectly promote or maintain a
market for the Company’s or its Affiliates’ securities.

 

Disability or Disabled means permanent and total disability as defined in
Section 22(e)(3) of the Code.

 

Employee means any employee of the Company or of an Affiliate (including,
without limitation, an employee who is also serving as an officer or director of
the Company or of an Affiliate), designated by the Administrator to be eligible
to be granted one or more Stock Rights under the Plan.

 

Fair Market Value of a Share of Common Stock means:

 

(1)                                 If the Common Stock is listed on a national
securities exchange or traded in the over-the-counter market and sales prices
are regularly reported for the Common Stock, the closing or last price of the
Common Stock on the composite tape or other comparable reporting system for the
trading day on the applicable date, and if such applicable date is not a trading
day, the last market trading day prior to such date;

 

(2)                                 If the Common Stock is not traded on a
national securities exchange but is traded on the over-the-counter market, if
sales prices are not regularly reported for the Common Stock for the trading day
referred to in clause (1), and if bid and asked prices for the Common Stock are
regularly reported, the mean between the bid and the asked price for the Common
Stock at the close of trading in the over-the-counter market for the trading day
on which Common Stock was traded on the applicable date, and if such applicable
date is not a trading day, the last market trading day prior to such date; and

 

(3)                                 If the Common Stock is neither listed on a
national securities exchange nor traded in the over-the-counter market, such
value as the Administrator, in good faith, shall determine in compliance with
applicable laws.

 

Full Value Award means a Stock Grant or other Stock-Based Award whose intrinsic
value is not solely dependent on appreciation in the price of the Common Stock
after the date of grant.

 

ISO means an option meant to qualify as an incentive stock option under
Section 422 of the Code.

 

Non-Qualified Option means an option which is not intended to qualify as an ISO.

 

Option means an ISO or Non-Qualified Option granted under the Plan.

 

3

--------------------------------------------------------------------------------


 

Participant means an Employee, director or Consultant of the Company or an
Affiliate to whom one or more Stock Rights are granted under the Plan. As used
herein, “Participant” shall include “Participant’s Survivors” where the context
requires.

 

Performance Based Award means a Stock Grant or Stock-Based Award as set forth in
Paragraph 9 hereof.

 

Performance Goals means performance goals based on one or more of the following
criteria: achievement of research, clinical trial or other drug development
objectives; achievement of regulatory objectives; achievement of manufacturing
and/or supply chain objectives; sales; revenues; assets; expenses; earnings or
earnings per share; earnings before interest and taxes (EBIT) or EBIT per share;
earnings before interest, taxes, depreciation and amortization (EBITDA) or
EBITDA per share; return on equity, investment, capital or assets; one or more
operating ratios; borrowing levels, leverage ratios or credit rating; market
share; capital expenditures; cash flow or cash flow per share; share price;
shareholder return; income, pre-tax income, net income, operating income,
pre-tax profit, operating profit, net operating profit or economic profit; gross
margin, operating margin, profit margin, return on operating revenue, return on
operating assets, cash from operations, operating ratio or operating revenue;
market capitalization; customer expansion or retention; acquisitions or
divestitures (in whole or in part) and/or integration activities related
thereto; joint ventures, collaborations, licenses and strategic alliances,
and/or the management and performance of such relationships; spin-offs,
split-ups or similar transactions; reorganizations; recapitalizations,
restructurings, financings (issuance of debt or equity) or refinancings;
achievement of litigation-related objectives and/or objectives related to
litigation expenses; achievement of human resource, organizational and/or
personnel objectives; achievement of information technology or information
services objectives; or achievement of real estate, facilities or space-planning
objectives.

 

The foregoing Performance Goals may be determined: (a) on an absolute basis,
(b) relative to internal goals or levels attained in prior years, (c) related to
other companies or indices, or (d) as ratios expressing relationships between
two or more Performance Goals. Where applicable, the Performance Goals may be
expressed in terms of attaining a specified level of the particular criterion or
the attainment of a percentage increase or decrease in the particular criterion,
and may be applied to the Company and/or an Affiliate, or a division or
strategic business unit of the Company and/or an Affiliate, all as determined by
the Committee. The Performance Goals may include a threshold level of
performance below which no Performance-Based Award will be issued or no vesting
will occur, levels of performance at which Performance-Based Awards will be
issued or specified vesting will occur, and a maximum level of performance above
which no additional issuances will be made or at which full vesting will occur.
In the

 

4

--------------------------------------------------------------------------------


 

areas of drug research, development, regulatory affairs and commercialization,
if a third party partner that is party to a licensing or collaboration agreement
with the Company accomplishes a development milestone, regulatory achievement,
or commercialization or sales target with the partnered asset, then such third
party partner’s accomplishment shall constitute an achievement of the Company.

 

The satisfaction of each of the foregoing Performance Goals shall be subject to
certification by the Committee. The Committee has the authority to take
appropriate action with respect to the Performance Goals (including, without
limitation, to make adjustments to the Performance Goals or determine the
satisfaction of the Performance Goals, in each case, in connection with a
Corporate Transaction) provided that any such actions do not otherwise violate
Section 162(m) of the Code or the terms of the Plan. In the case of
Performance-Based Awards that are not intended to comply with Section 162(m) of
the Code, the Committee may designate performance criteria from among the
foregoing or such other performance criteria as it shall determine in its sole
discretion.

 

Plan means this ImmunoGen, Inc. 2016 Employee, Director and Consultant Equity
Incentive Plan.

 

Shares means shares of the Common Stock as to which Stock Rights have been or
may be granted under the Plan or any shares of capital stock into which the
Shares are changed or for which they are exchanged within the provisions of
Paragraph 25 of the Plan.  The Shares issued under the Plan may be authorized
and unissued shares or shares held by the Company in its treasury, or both.

 

Stock-Based Award means a grant by the Company under the Plan of an equity award
or an equity based award which is not an Option or a Stock Grant.

 

Stock Grant means a grant by the Company of Shares under the Plan.

 

Stock Right means a right to Shares or the value of Shares of the Company
granted pursuant to the Plan — an ISO, a Non-Qualified Option, a Stock Grant or
a Stock-Based Award.

 

Survivor means a deceased Participant’s legal representatives and/or any person
or persons who acquired the Participant’s rights to a Stock Right by will or by
the laws of descent and distribution.

 

2.                                      PURPOSES OF THE PLAN.

 

The Plan is intended to encourage ownership of Shares by Employees and directors
of and certain Consultants to the Company in order to attract and retain such
people, to induce them to work for the benefit of the Company or of an Affiliate
and to provide additional incentive for

 

5

--------------------------------------------------------------------------------


 

them to promote the success of the Company or of an Affiliate.  The Plan
provides for the granting of ISOs, Non-Qualified Options, Stock Grants and
Stock-Based Awards.

 

3.                                      SHARES SUBJECT TO THE PLAN.

 

(a)                                 The number of Shares which may be issued
from time to time pursuant to this Plan shall be the sum of: (i) 6,500,000
shares of Common Stock and (ii) any shares of Common Stock that are represented
by awards granted under the Company’s 2006 Employee, Director and Consultant
Equity Incentive Plan that are forfeited, expired or are cancelled without
delivery of shares of Common Stock or which result in the forfeiture of shares
of Common Stock back to the Company on or after December 9, 2016 (but in no
event more than 14,250,000 Shares shall be added to the Plan pursuant to this
clause (ii)), or the equivalent of such number of Shares after the
Administrator, in its sole discretion, has interpreted the effect of any stock
split, stock dividend, combination, recapitalization or similar transaction in
accordance with Paragraph 25 of this Plan.

 

(b)                                 If an Option ceases to be “outstanding”, in
whole or in part (other than by exercise), or if the Company shall reacquire (at
not more than its original issuance price) any Shares issued pursuant to a Stock
Grant or Stock-Based Award, or if any Stock Right expires or is forfeited,
cancelled, or otherwise terminated or results in any Shares not being issued,
the unissued or reacquired Shares which were subject to such Stock Right shall
again be available for issuance from time to time pursuant to this Plan.
Notwithstanding the foregoing, if a Stock Right is exercised, in whole or in
part, by tender of Shares or if the Company’s or an Affiliate’s tax withholding
obligation is satisfied by withholding Shares, the number of Shares deemed to
have been issued under the Plan for purposes of the limitations set forth in
Paragraph 3(a) above shall be the number of Shares that were subject to the
Stock Right or portion thereof, and not the net number of Shares actually issued
and any stock appreciation right to be settled in shares of Common Stock shall
be counted in full against the number of Shares available for issuance under the
Plan, regardless of the number of exercise gain shares issued upon settlement of
the stock appreciation right.

 

(c)                                  For purposes of determining the number of
Shares available for issuance under Paragraph 3(a) above, (i) for the grant of
any Option or similar Stock-Based Award one Share for each Share actually
subject to such Option or similar Stock-Based Award shall be deducted, and
(ii) for the grant of any Full Value Award, one and one-quarter (1.25) Shares
for each Share actually subject to any such Full Value Award shall be deducted. 
If a Full Value Award expires, is forfeited, or otherwise lapses, the Shares
that were subject to the Full Value Award shall be restored to the total number
of Shares available for grant as were deducted as Full Value Awards pursuant to
this paragraph.  Except in the case of death, disability or Change of Control,
or as provided in the next sentence, no Stock Right shall vest, and no right of
the Company to restrict or reacquire Shares subject to Full Value Awards shall
lapse, less than one (1) year from the date of grant.  Notwithstanding the
foregoing, Stock Rights may be granted having time-based vesting of less than
one (1) year from the date of grant so long as no more than five percent (5%) of
the Shares reserved for issuance under the Plan pursuant to Paragraph 3(a) above
(as adjusted under Paragraph 25 of this Plan) may be granted in the aggregate
pursuant to such awards.

 

6

--------------------------------------------------------------------------------


 

4.                                      ADMINISTRATION OF THE PLAN.

 

The Administrator of the Plan will be the Board of Directors, except to the
extent the Board of Directors delegates its authority to the Committee, in which
case the Committee shall be the Administrator.  Subject to the provisions of the
Plan, the Administrator is authorized to:

 

a.                                      Interpret the provisions of the Plan and
all Stock Rights and to make all rules and determinations which it deems
necessary or advisable for the administration of the Plan;

 

b.                                      Determine which Employees, directors and
Consultants shall be granted Stock Rights;

 

c.                                       Determine the number of Shares for
which a Stock Right or Stock Rights shall be granted, provided, however, that in
no event shall Stock Rights with respect to more than 2,000,000 Shares be
granted to any Participant in any fiscal year;

 

d.                                      Specify the terms and conditions upon
which a Stock Right or Stock Rights may be granted;

 

e.                                       Determine Performance Goals no later
than such time as required to ensure that a Performance-Based Award which is
intended to comply with the requirements of Section 162(m) of the Code so
complies;

 

f.                                        Make any adjustments in the
Performance Goals included in any Performance-Based Awards provided that such
adjustments comply with the requirements of Section 162(m) of the Code;

 

g.                                       Amend any term or condition of any
outstanding Stock Right, other than reducing the exercise price or purchase
price or extending the expiration date of an Option, provided that (i) such term
or condition as amended is not prohibited by the Plan; (ii) any such amendment
shall not impair the rights of a Participant under any Stock Right previously
granted without such Participant’s consent or in the event of death of the
Participant the Participant’s Survivors; and (iii) any such amendment shall be
made only after the Administrator determines whether such amendment would cause
any adverse tax consequences to the Participant, including, but not limited to,
the annual vesting limitation contained in Section 422(d) of the Code and
described in Paragraph 6(b)(iv) below with respect to ISOs and pursuant to
Section 409A of the Code; and

 

h.                                      Adopt any sub-plans applicable to
residents of any specified jurisdiction as it deems necessary or appropriate in
order to comply with or take advantage of any tax or other laws applicable to
the Company or to Plan Participants or to otherwise facilitate the
administration of the Plan, which sub-plans may include

 

7

--------------------------------------------------------------------------------


 

additional restrictions or conditions applicable to Stock Rights or Shares
issuable pursuant to a Stock Right;

 

provided, however, that all such interpretations, rules, determinations, terms
and conditions shall be made and prescribed in the context of (i) preserving the
tax status under Section 422 of the Code of those Options which are designated
as ISOs; (ii) not causing any adverse tax consequences under Section 409A of the
Code; and (iii) compliance with Section 162(m) of the Code for those Stock
Rights the Committee has determined to be granted in accordance with
Section 162(m).  Subject to the foregoing, the interpretation and construction
by the Administrator of any provisions of the Plan or of any Stock Right granted
under it shall be final, unless otherwise determined by the Board of Directors,
if the Administrator is the Committee.  In addition, if the Administrator is the
Committee, the Board of Directors may take any action under the Plan that would
otherwise be the responsibility of the Committee.

 

To the extent permitted under applicable law, the Board of Directors or the
Committee may allocate all or any portion of its responsibilities and powers to
any one or more of its members and may delegate all or any portion of its
responsibilities and powers to any other person selected by it; provided that
only a Committee consisting solely of non-employee directors (or the full Board
when only non-employee directors are present and voting) shall have the
authority to grant Options, Stock Grants or Stock-Based Awards to non-employee
directors, or to amend the terms of any such awards in a manner that would
accelerate the exercisability or vesting of, or lapsing of any right by the
Company to restrict or reacquire Shares subject to, all or any portion of any
such award. The Board of Directors or the Committee may revoke any such
allocation or delegation at any time.

 

5.                                      ELIGIBILITY FOR PARTICIPATION.

 

The Administrator will, in its sole discretion, name the Participants in the
Plan, provided, however, that each Participant must be an Employee, director or
Consultant of the Company or of an Affiliate at the time a Stock Right is
granted.  Notwithstanding the foregoing, the Administrator may authorize the
grant of a Stock Right to a person not then an Employee, director or Consultant
of the Company or of an Affiliate; provided, however, that the actual grant of
such Stock Right shall be conditioned upon such person becoming eligible to
become a Participant at or prior to the time of the execution of the Agreement
evidencing such Stock Right.  ISOs may be granted only to Employees. 
Non-Qualified Options, Stock Grants and Stock-Based Awards may be granted to any
Employee, director or Consultant of the Company or an Affiliate.  The granting
of any Stock Right to any individual shall neither entitle that individual to,
nor disqualify him or her from, participation in any other grant of Stock Rights
or any grants under any other benefit plan established by the Company or any
Affiliate for Employees, directors or Consultants.

 

8

--------------------------------------------------------------------------------


 

6.                                      TERMS AND CONDITIONS OF OPTIONS.

 

Each Option shall be set forth in writing in an Option Agreement, duly executed
by the Company (or provided in electronic form by the Company) and, to the
extent required by law or requested by the Company, by the Participant.  The
Administrator may provide that Options be granted subject to such terms and
conditions, consistent with the terms and conditions specifically required under
this Plan, as the Administrator may deem appropriate including, without
limitation, subsequent approval by the shareholders of the Company of this Plan
or any amendments thereto.  The Option Agreements shall be subject to at least
the following terms and conditions:

 

a.                                         Non-Qualified Options:  Each Option
intended to be a Non-Qualified Option shall be subject to the terms and
conditions which the Administrator determines to be appropriate and in the best
interest of the Company, subject to the following minimum standards for any such
Non-Qualified Option:

 

i.                                             Exercise Price: Each Option
Agreement shall state the exercise price (per share) of the Shares covered by
each Option, which exercise price shall be determined by the Administrator but
shall not be less than the Fair Market Value per share of Common Stock on the
date of grant of the Option.

 

ii.                                          Number of Shares: Each Option
Agreement shall state the number of Shares to which it pertains.

 

iii.                                       Vesting Periods:  Each Option
Agreement shall state the date or dates on which it first is exercisable and the
date after which it may no longer be exercised, provided that each Non-Qualified
Option shall terminate not more than ten years from the date of the grant.  Each
Option Agreement may provide that the Option rights accrue or become exercisable
in installments over a period of months or years, or upon the occurrence of
certain conditions or the attainment of stated performance goals or events.

 

iv.                                      Option Conditions:  Exercise of any
Option may be conditioned upon the Participant’s execution of a Share purchase
agreement in form satisfactory to the Administrator providing for certain
protections for the Company and its other shareholders, including requirements
that:

 

A.                                    The Participant’s or the Participant’s
Survivors’ right to sell or transfer the Shares may be restricted; and

 

B.                                    The Participant or the Participant’s
Survivors may be required to execute letters of investment intent and must also
acknowledge that the Shares will bear legends noting any applicable
restrictions.

 

9

--------------------------------------------------------------------------------


 

b.                                         ISOs:  Each Option intended to be an
ISO shall be issued only to an Employee and be subject to the following terms
and conditions, with such additional restrictions or changes as the
Administrator determines are appropriate but not in conflict with Section 422 of
the Code and relevant regulations and rulings of the Internal Revenue Service:

 

i.                                             Minimum standards:  The ISO shall
meet the minimum standards required of Non-Qualified Options, as described in
Paragraph 6(a) above.

 

ii.                                          Exercise Price:  Immediately before
the ISO is granted, if the Participant owns, directly or by reason of the
applicable attribution rules in Section 424(d) of the Code:

 

A.                                    10% or less of the total combined voting
power of all classes of stock of the Company or an Affiliate, the exercise price
per share of the Shares covered by each ISO shall not be less than 100% of the
Fair Market Value per share of the Common Stock on the date of the grant of the
ISO; or

 

B.                                    More than 10% of the total combined voting
power of all classes of stock of the Company or an Affiliate, the exercise price
per share of the Shares covered by each ISO shall not be less than 110% of the
Fair Market Value per share of the Common Stock on the date of the grant of the
ISO.

 

iii.                                       Term of Option:  For Participants who
own:

 

A.                                    10% or less of the total combined voting
power of all classes of stock of the Company or an Affiliate, each ISO shall
terminate not more than ten years from the date of the grant or at such earlier
time as the Option Agreement may provide; or

 

B.                                    More than 10% of the total combined voting
power of all classes of stock of the Company or an Affiliate, each ISO shall
terminate not more than five years from the date of the grant or at such earlier
time as the Option Agreement may provide.

 

iv.                                      Limitation on Yearly Exercise:  The
Option Agreements shall restrict the amount of ISOs which may become exercisable
in any calendar year (under this or any other ISO plan of the Company or an
Affiliate) so that the aggregate Fair Market Value (determined at the time each
ISO is granted) of the stock with respect to which ISOs are exercisable for the
first time by the Participant in any calendar year does not exceed $100,000.

 

10

--------------------------------------------------------------------------------


 

7.                                      TERMS AND CONDITIONS OF STOCK GRANTS.

 

Each Stock Grant to a Participant shall state the principal terms in an
Agreement, duly executed by the Company (or provided in electronic form by the
Company) and, to the extent required by law or requested by the Company, by the
Participant.  The Agreement shall be in a form approved by the Administrator and
shall contain terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company, subject to the following
minimum standards:

 

(a)                                 Each Agreement shall state the purchase
price (per share), if any, of the Shares covered by each Stock Grant, which
purchase price shall be determined by the Administrator but shall not be less
than the minimum consideration required by the Massachusetts General Corporation
Law on the date of the grant of the Stock Grant;

 

(b)                                 Each Agreement shall state the number of
Shares to which the Stock Grant pertains;

 

(c)                                  Each Agreement shall include the terms of
any right of the Company to restrict or reacquire the Shares subject to the
Stock Grant, including the time and events upon which such rights shall accrue
and the purchase price therefor, if any; and

 

(d)                                 Dividends (other than stock dividends to be
issued pursuant to Section 25 of the Plan) may accrue but shall not be paid
prior to the time, and only to the extent that, the restrictions or rights to
reacquire the Shares subject to the Stock Grant lapse.

 

8.                                      TERMS AND CONDITIONS OF OTHER
STOCK-BASED AWARDS.

 

The Administrator shall have the right to grant other Stock-Based Awards based
upon the Common Stock having such terms and conditions as the Administrator may
determine, including, without limitation, the grant of Shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
stock appreciation rights, phantom stock awards, stock units deferred or
otherwise.  The principal terms of each Stock-Based Award shall be set forth in
an Agreement, duly executed by the Company (or provided in electronic form by
the Company) and, to the extent required by law or requested by the Company, by
the Participant.  The Agreement shall be in a form approved by the Administrator
and shall contain terms and conditions which the Administrator determines to be
appropriate and in the best interest of the Company.  Each Agreement shall
include the terms of any right of the Company including the right to terminate
the Stock-Based Award without the issuance of Shares, the terms of any vesting
conditions, Performance Goals or events upon which Shares shall be issued
provided that dividends (other than stock dividends to be issued pursuant to
Section 25 of the Plan) or dividend equivalents may accrue but shall not be paid
prior to and only to the extent that, the Shares subject to the Stock-Based
Award vest.  Under no circumstances may the Agreement covering stock
appreciation rights (a) have an exercise price (per share) that is less

 

11

--------------------------------------------------------------------------------


 

than the Fair Market Value per share of Common Stock on the date of grant or
(b) expire more than ten years following the date of grant.

 

The Company intends that the Plan and any Stock-Based Awards granted hereunder
be exempt from the application of Section 409A of the Code or meet the
requirements of paragraphs (2), (3) and (4) of subsection (a) of Section 409A of
the Code, to the extent applicable, and be operated in accordance with
Section 409A so that any compensation deferred under any Stock-Based Award (and
applicable investment earnings) shall not be included in income under
Section 409A of the Code.  Any ambiguities in the Plan shall be construed to
effect the intent as described in this Paragraph 8.

 

9.             PERFORMANCE BASED AWARDS.

 

Notwithstanding anything to the contrary herein, during any period when
Section 162(m) of the Code is applicable to the Company and the Plan, Stock
Rights granted under Paragraph 7 and Paragraph 8 may be granted by the Committee
in a manner which is deductible by the Company under Section 162(m) of the Code
(“Performance-Based Awards”). A Participant’s Performance-Based Award shall be
determined based on the attainment of written Performance Goals, which must be
objective and approved by the Committee for a performance period of between one
and five years established by the Committee (i) while the outcome for that
performance period is substantially uncertain and (ii) no more than ninety (90)
days after the commencement of the performance period to which the Performance
Goal relates or, if less, the number of days which is equal to 25% of the
relevant performance period.  The Committee shall determine whether, with
respect to a performance period, the applicable Performance Goals have been met
with respect to a given Participant and, if they have, to so certify and
ascertain the amount of the applicable Performance-Based Award.  No
Performance-Based Awards will be issued for such performance period until such
certification is made by the Committee. The number of shares issued in respect
of a Performance-Based Award to a given Participant may be less than the amount
determined by the applicable Performance Goal formula, at the discretion of the
Committee. The number of Shares issued in respect of a Performance-Based Award
determined by the Committee for a performance period shall be paid to the
Participant at such time as determined by the Committee in its sole discretion
after the end of such performance period and any dividends (other than stock
dividends to be issued pursuant to Section 25 of the Plan) or dividend
equivalents that accrue shall only be paid in respect of the number of Shares
earned in respect of a Performance-Based Award.  Nothing in this paragraph shall
prohibit the Company from granting Stock-Based Awards subject to performance
criteria that do not comply with this Paragraph.

 

10.          EXERCISE OF OPTIONS AND ISSUE OF SHARES.

 

An Option (or any part or installment thereof) shall be exercised by giving
written notice (in a form acceptable to the Administrator which may include
electronic notice) to the Company or its designee, together with provision for
payment of the full purchase price in accordance with this Paragraph for the
Shares as to which the Option is being exercised, and upon compliance

 

12

--------------------------------------------------------------------------------


 

with any other condition(s) set forth in the Option Agreement.  Such notice
shall be signed by the person exercising the Option, shall state the number of
Shares with respect to which the Option is being exercised and shall contain any
representation required by the Plan or the Option Agreement.  Payment of the
purchase price for the Shares as to which such Option is being exercised shall
be made (a) in United States dollars in cash or by check, or (b) at the
discretion of the Administrator, through delivery of shares of Common Stock
having a Fair Market Value equal as of the date of the exercise to the cash
exercise price of the Option and held for at least six months (if required to
avoid negative accounting treatment), or (c) at the discretion of the
Administrator, by having the Company retain from the shares otherwise issuable
upon exercise of the Option, a number of shares having a Fair Market Value equal
as of the date of exercise to the exercise price of the Option, or (d) at the
discretion of the Administrator, in accordance with a cashless exercise program
established with a securities brokerage firm, and approved by the Administrator,
or (e) at the discretion of the Administrator, by any combination of (a), (b),
(c) and (d) above or (f) at the discretion of the Administrator, payment of such
other lawful consideration as the Administrator may determine. Notwithstanding
the foregoing, the Administrator shall accept only such payment on exercise of
an ISO as is permitted by Section 422 of the Code.

 

The Company shall then reasonably promptly deliver the Shares as to which such
Option was exercised to the Participant (or to the Participant’s Survivors, as
the case may be).  In determining what constitutes “reasonably promptly,” it is
expressly understood that the issuance and delivery of the Shares may be delayed
by the Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.  The Shares
shall, upon delivery, be fully paid, non-assessable Shares.

 

The Administrator shall have the right to accelerate the date of exercise of any
installment of any Option; provided that the Administrator shall not accelerate
the exercise date of any installment of any Option granted to an Employee as an
ISO (and not previously converted into a Non-Qualified Option pursuant to
Paragraph 28) without the prior approval of the Employee, if such acceleration
would violate the annual vesting limitation contained in Section 422(d) of the
Code, as described in Paragraph 6(b)(iv).

 

The Administrator may, in its discretion, amend any term or condition of an
outstanding Option provided (i) such term or condition as amended is not
prohibited by the Plan, (ii) any such amendment shall be made only with the
consent of the Participant to whom the Option was granted, or in the event of
the death of the Participant, the Participant’s Survivors, if the amendment is
adverse to the Participant, and (iii) any such amendment of any Option shall be
made only after the Administrator determines whether such amendment would
constitute a “modification” of any Option which is an ISO (as that term is
defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holder of such Option including, but not limited to,
pursuant to Section 409A of the Code.

 

13

--------------------------------------------------------------------------------


 

11.                               ACCEPTANCE OF STOCK GRANTS AND STOCK-BASED
AWARDS AND ISSUE OF SHARES.

 

A Stock Grant or Stock-Based Award (or any part or installment thereof) shall be
accepted by executing the applicable Agreement and delivering it to the Company
or its designee, together with provision for payment of the full purchase price,
if any, in accordance with this Paragraph for the Shares as to which such Stock
Grant or Stock-Based Award is being accepted, and upon compliance with any other
conditions set forth in the applicable Agreement.  Payment of the purchase price
for the Shares as to which such Stock Grant or Stock-Based Award is being
accepted shall be made (a) in United States dollars in cash or by check, or
(b) at the discretion of the Administrator, through delivery of shares of Common
Stock held for at least six months (if required to avoid negative accounting
treatment) and having a Fair Market Value equal as of the date of acceptance of
the Stock Grant or Stock Based-Award to the purchase price of the Stock Grant or
Stock-Based Award, or (c) at the discretion of the Administrator, by any
combination of (a) and (b) above; or (d) at the discretion of the Administrator,
payment of such other lawful consideration as the Administrator may determine.

 

The Company shall then, if required by the applicable Agreement, reasonably
promptly deliver the Shares as to which such Stock Grant or Stock-Based Award
was accepted to the Participant (or to the Participant’s Survivors, as the case
may be), subject to any escrow provision set forth in the applicable Agreement. 
In determining what constitutes “reasonably promptly,” it is expressly
understood that the issuance and delivery of the Shares may be delayed by the
Company in order to comply with any law or regulation (including, without
limitation, state securities or “blue sky” laws) which requires the Company to
take any action with respect to the Shares prior to their issuance.

 

12.                               RIGHTS AS A SHAREHOLDER.

 

No Participant to whom a Stock Right has been granted shall have rights as a
shareholder with respect to any Shares covered by such Stock Right, except after
due exercise of the Option or acceptance of the Stock Grant or as set forth in
any Agreement, and tender of the full purchase price, if any, for the Shares
being purchased pursuant to such exercise or acceptance and registration of the
Shares in the Company’s share register in the name of the Participant.

 

13.                               ASSIGNABILITY AND TRANSFERABILITY OF STOCK
RIGHTS.

 

By its terms, a Stock Right granted to a Participant shall not be transferable
by the Participant other than (i) by will or by the laws of descent and
distribution, or (ii) as approved by the Administrator in its discretion and set
forth in the applicable Agreement; provided that no Stock Right may be
transferred by a Participant for value.  Notwithstanding the foregoing, an ISO
transferred except in compliance with clause (i) above shall no longer qualify
as an ISO.  The designation of a beneficiary of a Stock Right by a Participant,
with the prior approval of the Administrator and in such form as the
Administrator shall prescribe, shall not be deemed a transfer prohibited by this
Paragraph.  Except as provided above, a Stock Right shall only be

 

14

--------------------------------------------------------------------------------


 

exercisable or may only be accepted, during the Participant’s lifetime, by such
Participant (or by his or her legal representative) and shall not be assigned,
pledged or hypothecated in any way (whether by operation of law or otherwise)
and shall not be subject to execution, attachment or similar process.  Any
attempted transfer, assignment, pledge, hypothecation or other disposition of
any Stock Right or of any rights granted thereunder contrary to the provisions
of this Plan, or the levy of any attachment or similar process upon a Stock
Right, shall be null and void.

 

14.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
OTHER THAN FOR CAUSE OR DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement, in the event
of a termination of service (whether as an Employee, director or Consultant)
with the Company or an Affiliate before the Participant has exercised an Option,
the following rules apply:

 

a.                                      A Participant who ceases to be an
Employee, director or Consultant of the Company or of an Affiliate (for any
reason other than termination for Cause, Disability, or death for which events
there are special rules in Paragraphs 15, 16, and 17, respectively), may
exercise any Option granted to him or her to the extent that the Option is
exercisable on the date of such termination of service, but only within such
term as the Administrator has designated in a Participant’s Option Agreement.

 

b.                                      Except as provided in Subparagraph
(c) below, or Paragraph 16 or 17, in no event may an Option intended to be an
ISO, be exercised later than three months after the Participant’s termination of
employment.

 

c.                                       The provisions of this Paragraph, and
not the provisions of Paragraph 16 or 17, shall apply to a Participant who
subsequently becomes Disabled or dies after the termination of employment,
director status or consultancy; provided, however, in the case of a
Participant’s Disability or death within three months after the termination of
employment, director status or consultancy, the Participant or the Participant’s
Survivors may exercise the Option within one year after the date of the
Participant’s termination of service, but in no event after the date of
expiration of the term of the Option.

 

d.                                      Notwithstanding anything herein to the
contrary, if subsequent to a Participant’s termination of employment,
termination of director status or termination of consultancy, but prior to the
exercise of an Option, the Board of Directors determines that, either prior or
subsequent to the Participant’s termination, the Participant engaged in conduct
which would constitute Cause, then such Participant shall forthwith cease to
have any right to exercise any Option.

 

e.                                       A Participant to whom an Option has
been granted under the Plan who is absent from the Company or an Affiliate
because of temporary disability (any disability other than a Disability as
defined in Paragraph 1 hereof), or who is on leave of

 

15

--------------------------------------------------------------------------------


 

absence for any purpose, shall not, during the period of any such absence, be
deemed, by virtue of such absence alone, to have terminated such Participant’s
employment, director status or consultancy with the Company or with an
Affiliate, except as the Administrator may otherwise expressly provide;
provided, however, that, for ISOs, any leave of absence granted by the
Administrator of greater than ninety days, unless pursuant to a contract or
statute that guarantees the right to reemployment, shall cause such ISO to
become a Non-Qualified Option on the 181st day following such leave of absence.

 

f.                                        Except as required by law or as set
forth in a Participant’s Option Agreement, Options granted under the Plan shall
not be affected by any change of a Participant’s status within or among the
Company and any Affiliates, so long as the Participant continues to be an
Employee, director or Consultant of the Company or any Affiliate.

 

15.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
FOR CAUSE.

 

Except as otherwise provided in a Participant’s Option Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause prior to
the time that all his or her outstanding Options have been exercised:

 

a.                                      All outstanding and unexercised Options
as of the time the Participant is notified his or her service is terminated for
Cause will immediately be forfeited.

 

b.                                      Cause is not limited to events which
have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination. 
If the Administrator determines, subsequent to a Participant’s termination of
service but prior to the exercise of an Option, that either prior or subsequent
to the Participant’s termination the Participant engaged in conduct which would
constitute Cause, then the right to exercise any Option is forfeited.

 

16.                               EFFECT ON OPTIONS OF TERMINATION OF SERVICE
FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

a.                                      A Participant who ceases to be an
Employee, director or Consultant of the Company or of an Affiliate by reason of
Disability may exercise any Option granted to such Participant:

 

(i)            To the extent that the Option has become exercisable but has not
been exercised on the date of Disability; and

 

16

--------------------------------------------------------------------------------


 

(ii)           In the event rights to exercise the Option accrue periodically,
to the extent of a pro rata portion through the date of Disability of any
additional vesting rights that would have accrued on the next vesting date had
the Participant not become Disabled.  The proration shall be based upon the
number of days accrued in the current vesting period prior to the date of
Disability.

 

b.                                      A Disabled Participant may exercise such
rights only within the period ending one year after the date of the
Participant’s Disability, notwithstanding that the Participant might have been
able to exercise the Option as to some or all of the Shares on a later date if
the Participant had not become Disabled and had continued to be an Employee,
director or Consultant or, if earlier, within the originally prescribed term of
the Option.

 

c.                                       The Administrator shall make the
determination both of whether Disability has occurred and the date of its
occurrence (unless a procedure for such determination is set forth in another
agreement between the Company and such Participant, in which case such procedure
shall be used for such determination).  If requested, the Participant shall be
examined by a physician selected or approved by the Administrator, the cost of
which examination shall be paid for by the Company.

 

17.                               EFFECT ON OPTIONS OF DEATH WHILE AN EMPLOYEE,
DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Option Agreement:

 

a.                                      In the event of the death of a
Participant while the Participant is an Employee, director or Consultant of the
Company or of an Affiliate, such Option may be exercised by the Participant’s
Survivors:

 

(i)            To the extent that the Option has become exercisable but has not
been exercised on the date of death; and

 

(ii)           In the event rights to exercise the Option accrue periodically,
to the extent of a pro rata portion through the date of death of any additional
vesting rights that would have accrued on the next vesting date had the
Participant not died.  The proration shall be based upon the number of days
accrued in the current vesting period prior to the Participant’s date of death.

 

b.                                      If the Participant’s Survivors wish to
exercise the Option, they must take all necessary steps to exercise the Option
within one year after the date of death of such Participant, notwithstanding
that the decedent might have been able to exercise the Option as to some or all
of the Shares on a later date if he or she had not died and had continued to be
an Employee, director or Consultant or, if earlier, within the originally
prescribed term of the Option.

 

17

--------------------------------------------------------------------------------


 

18.                               EFFECT OF TERMINATION OF SERVICE ON STOCK
GRANTS AND STOCK-BASED AWARDS.

 

In the event of a termination of service (whether as an Employee, director or
Consultant) with the Company or an Affiliate for any reason before the
Participant has accepted a Stock Grant or a Stock-Based Award and paid the
purchase price, if required, such offer shall terminate.

 

For purposes of this Paragraph 18 and Paragraph 19 below, a Participant to whom
a Stock Grant or a Stock-Based Award has been issued under the Plan who is
absent from work with the Company or with an Affiliate because of temporary
disability (any disability other than a Disability as defined in Paragraph 1
hereof), or who is on leave of absence for any purpose, shall not, during the
period of any such absence, be deemed, by virtue of such absence alone, to have
terminated such Participant’s employment, director status or consultancy with
the Company or with an Affiliate, except as the Administrator may otherwise
expressly provide.

 

In addition, for purposes of this Paragraph 18 and Paragraph 19 below, any
change of employment or other service within or among the Company and any
Affiliates shall not be treated as a termination of employment, director status
or consultancy so long as the Participant continues to be an Employee, director
or Consultant of the Company or any Affiliate.

 

19.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF TERMINATION OF SERVICE OTHER THAN FOR CAUSE OR DEATH OR DISABILITY.

 

Except as otherwise provided in a Participant’s Agreement, in the event of a
termination of service (whether as an Employee, director or Consultant), other
than termination for Cause, Disability, or death for which events there are
special rules in Paragraphs 20, 21, and 22, respectively, before all forfeiture
provisions or Company rights of repurchase shall have lapsed, then the Company
shall have the right to cancel or repurchase that number of Shares subject to a
Stock Grant or Stock-Based Award as to which the Company’s forfeiture or
repurchase rights have not lapsed.

 

20.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF TERMINATION OF SERVICE FOR CAUSE.

 

Except as otherwise provided in a Participant’s Agreement, the following
rules apply if the Participant’s service (whether as an Employee, director or
Consultant) with the Company or an Affiliate is terminated for Cause:

 

a.                                      All Shares subject to any Stock Grant or
a Stock-Based Award that remain subject to forfeiture provisions or as to which
the Company shall have a repurchase right shall be immediately forfeited to the
Company as of the time the Participant is notified his or her service is
terminated for Cause.

 

18

--------------------------------------------------------------------------------


 

b.                                      Cause is not limited to events which
have occurred prior to a Participant’s termination of service, nor is it
necessary that the Administrator’s finding of Cause occur prior to termination. 
If the Administrator determines, subsequent to a Participant’s termination of
service, that either prior or subsequent to the Participant’s termination the
Participant engaged in conduct which would constitute Cause, then all shares
subject to any Stock Grant or Stock-Based Award that remained subject to
forfeiture provisions or as to which the Company had a repurchase right on the
date of termination shall be immediately forfeited to the Company.

 

21.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF TERMINATION OF SERVICE FOR DISABILITY.

 

Except as otherwise provided in a Participant’s Agreement, the following
rules apply if a Participant ceases to be an Employee, director or Consultant of
the Company or of an Affiliate by reason of Disability: to the extent the
forfeiture provisions or the Company’s rights of repurchase have not lapsed on
the date of Disability, they shall be exercisable; provided, however, that in
the event such forfeiture provisions or rights of repurchase lapse periodically,
such provisions or rights shall lapse to the extent of a pro rata portion of the
Shares subject to such Stock Grant or Stock-Based Award through the date of
Disability as would have lapsed had the Participant not become Disabled.  The
proration shall be based upon the number of days accrued prior to the date of
Disability.

 

The Administrator shall make the determination both of whether Disability has
occurred and the date of its occurrence (unless a procedure for such
determination is set forth in another agreement between the Company and such
Participant, in which case such procedure shall be used for such
determination).  If requested, the Participant shall be examined by a physician
selected or approved by the Administrator, the cost of which examination shall
be paid for by the Company.

 

22.                               EFFECT ON STOCK GRANTS AND STOCK-BASED AWARDS
OF DEATH WHILE AN EMPLOYEE, DIRECTOR OR CONSULTANT.

 

Except as otherwise provided in a Participant’s Agreement, the following
rules apply in the event of the death of a Participant while the Participant is
an Employee, director or Consultant of the Company or of an Affiliate:  to the
extent the forfeiture provisions or the Company’s rights of repurchase have not
lapsed on the date of death, they shall be exercisable; provided, however, that
in the event such forfeiture provisions or rights of repurchase lapse
periodically, such provisions or rights shall lapse to the extent of a pro rata
portion of the Shares subject to such Stock Grant or Stock-Based Award through
the date of death as would have lapsed had the Participant not died.  The
proration shall be based upon the number of days accrued prior to the
Participant’s death.

 

19

--------------------------------------------------------------------------------


 

23.          PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise or acceptance of a Stock Right shall have been effectively registered
under the Securities Act of 1933, as now in force or hereafter amended (the
“1933 Act”), the Company shall be under no obligation to issue the Shares
covered by such exercise unless and until the following conditions have been
fulfilled:

 

a.                                      The person(s) who exercise(s) or
accept(s) such Stock Right shall warrant to the Company, prior to the receipt of
such Shares, that such person(s) are acquiring such Shares for their own
respective accounts, for investment, and not with a view to, or for sale in
connection with, the distribution of any such Shares, in which event the
person(s) acquiring such Shares shall be bound by the provisions of the
following legend which shall be endorsed upon the certificate(s) evidencing
their Shares issued pursuant to such exercise or such grant:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including a
pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws.”

 

b.                                      At the discretion of the Administrator,
the Company shall have received an opinion of its counsel that the Shares may be
issued upon such particular exercise or acceptance in compliance with the 1933
Act without registration thereunder.

 

24.                               DISSOLUTION OR LIQUIDATION OF THE COMPANY.

 

Upon the dissolution or liquidation of the Company, all Options granted under
this Plan which as of such date shall not have been exercised and all Stock
Grants and Stock-Based Awards which have not been accepted, to the extent
required under the applicable Agreement, will terminate and become null and
void; provided, however, that if the rights of a Participant or a Participant’s
Survivors have not otherwise terminated and expired, the Participant or the
Participant’s Survivors will have the right immediately prior to such
dissolution or liquidation to exercise or accept any Stock Right to the extent
that the Stock Right is exercisable or subject to acceptance as of the date
immediately prior to such dissolution or liquidation.  Upon the dissolution or
liquidation of the Company, any outstanding Stock-Based Awards shall immediately
terminate unless otherwise determined by the Administrator or specifically
provided in the applicable Agreement.

 

20

--------------------------------------------------------------------------------


 

25.                               ADJUSTMENTS.

 

Upon the occurrence of any of the following events, a Participant’s rights with
respect to any Stock Right granted to him or her hereunder shall be adjusted as
hereinafter provided, unless otherwise specifically provided in a Participant’s
Agreement:

 

a.             Stock Dividends and Stock Splits.  If (i) the shares of Common
Stock shall be subdivided or combined into a greater or smaller number of shares
or if the Company shall issue any shares of Common Stock as a stock dividend on
its outstanding Common Stock, or (ii) additional shares or new or different
shares or other securities of the Company or other non-cash assets are
distributed with respect to such shares of Common Stock, each Stock Right and
the number of shares of Common Stock deliverable thereunder shall be
appropriately increased or decreased proportionately, and appropriate
adjustments shall be made, including in the exercise or purchase price per share
and Performance Goals applicable to outstanding Performance-Based Awards, to
reflect such events.  The number of Shares subject to the limitations in
Paragraph 3(a) and 4(c) shall also be proportionately adjusted upon the
occurrence of such events.

 

b.             Corporate Transactions.  If the Company is to be consolidated
with or acquired by another entity in a merger, consolidation, or sale of all or
substantially all of the Company’s assets other than a transaction to merely
change the state of incorporation (a “Corporate Transaction”), the Administrator
or the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”), shall, as to outstanding Options, either
(i) make appropriate provision for the continuation of such Options by
substituting on an equitable basis for the Shares then subject to such Options
either the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Corporate Transaction or securities of any
successor or acquiring entity; or (ii) upon written notice to the Participants,
provide that such Options must be exercised (either (A) to the extent then
exercisable, or (B) at the discretion of the Administrator, any such Options
being made partially or fully exercisable for purposes of this Subparagraph),
within a specified number of days of the date of such notice, at the end of
which period the Options shall terminate; or (iii) terminate such Options in
exchange for payment of an amount equal to the consideration payable upon
consummation of such Corporate Transaction to a holder of the number of shares
of Common Stock into which such Option would have been exercisable (either
(A) to the extent then exercisable, or (B) at the discretion of the
Administrator, any such Options being made partially or fully exercisable for
purposes of this Subparagraph) less the aggregate exercise price thereof.  For
purposes of determining the payments to be made pursuant to Subclause
(iii) above, in the case of a Corporate Transaction the consideration for which,
in whole or in part, is other than cash, the consideration other than cash shall
be valued at the fair value thereof as determined in good faith by the Board of
Directors.

 

With respect to outstanding Stock Grants, the Administrator or the Successor
Board, shall either (i) make appropriate provisions for the continuation of such
Stock Grants on the same terms and conditions by substituting on an equitable
basis for the Shares then subject to such Stock Grants either the consideration
payable with respect to the outstanding shares of Common Stock in connection
with the Corporate Transaction or securities of any successor or acquiring

 

21

--------------------------------------------------------------------------------


 

entity; or (ii) terminate all Stock Grants in exchange for payment of an amount
equal to the consideration payable upon consummation of such Corporate
Transaction to the holder of the number of shares of Common Stock comprising
such Stock Grant (to the extent such Stock Grant is no longer subject to any
forfeiture or repurchase rights then in effect or, at the discretion of the
Administrator, all forfeiture and repurchase rights being waived upon such
Corporate Transaction).

 

In taking any of the actions permitted under this Paragraph 25(b), the
Administrator shall not be obligated by the Plan to treat all Stock Rights, all
Stock Rights held by a Participant, or all Stock Rights of the same type,
identically.

 

c.             Recapitalization or Reorganization.  In the event of a
recapitalization or reorganization of the Company other than a Corporate
Transaction pursuant to which securities of the Company or of another
corporation are issued with respect to the outstanding shares of Common Stock, a
Participant upon exercising an Option or accepting a Stock Grant after the
recapitalization or reorganization shall be entitled to receive for the price
paid upon such exercise or acceptance, if any, the number of replacement
securities which would have been received if such Option had been exercised or
Stock Grant accepted prior to such recapitalization or reorganization.

 

d.             Adjustments to Stock-Based Awards.  Upon the happening of any of
the events described in Subparagraphs a, b or c above, any outstanding
Stock-Based Award shall be appropriately adjusted to reflect the events
described in such Subparagraphs.  The Administrator or the Successor Board shall
determine the specific adjustments to be made under this Paragraph 25,
including, but not limited to the effect if any, of a Change of Control and,
subject to Paragraph 4, its determination shall be conclusive.

 

e.             Modification of Options.  Notwithstanding the foregoing, any
adjustments made pursuant to Subparagraph a, b or c above with respect to
Options shall be made only after the Administrator determines whether such
adjustments would constitute a “modification” of any ISOs (as that term is
defined in Section 424(h) of the Code) or would cause any adverse tax
consequences for the holders of such Options.  If the Administrator determines
that such adjustments made with respect to Options would constitute a
modification or other adverse tax consequence, it may refrain from making such
adjustments, unless the holder of an Option specifically agrees in writing that
such adjustment be made and such writing indicates that the holder has full
knowledge of the consequences of such “modification” on his or her income tax
treatment with respect to the Option.  This paragraph shall not apply to the
acceleration of the vesting of any ISO that would cause any portion of the ISO
to violate the annual vesting limitation contained in Section 422(d) of the
Code, as described in Paragraph 6(b)(iv).

 

f.             Modification of Performance-Based Awards.  Notwithstanding the
foregoing, with respect to any Performance-Based Award that is intended to
comply as “performance based compensation” under Section 162(m) of the Code, the
Committee may adjust downwards, but not upwards, the number of Shares payable
pursuant to a Performance-Based Award, and the Committee may not waive the
achievement of the applicable Performance Goals except in the case of death or
disability of the Participant.

 

22

--------------------------------------------------------------------------------


 

26.                               ISSUANCES OF SECURITIES.

 

Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares subject to Stock Rights.  Except as expressly
provided herein, no adjustments shall be made for dividends paid in cash or in
property (including without limitation, securities) of the Company prior to any
issuance of Shares pursuant to a Stock Right.

 

27.                               FRACTIONAL SHARES.

 

No fractional shares shall be issued under the Plan and the person exercising a
Stock Right shall receive from the Company cash in lieu of such fractional
shares equal to the Fair Market Value thereof.

 

28.                               CONVERSION OF ISOs INTO NON-QUALIFIED OPTIONS;
TERMINATION OF ISOs.

 

The Administrator, at the written request of any Participant, may in its
discretion take such actions as may be necessary to convert such Participant’s
ISOs (or any portions thereof) that have not been exercised on the date of
conversion into Non-Qualified Options at any time prior to the expiration of
such ISOs, regardless of whether the Participant is an Employee of the Company
or an Affiliate at the time of such conversion.  At the time of such conversion,
the Administrator (with the consent of the Participant) may impose such
conditions on the exercise of the resulting Non-Qualified Options as the
Administrator in its discretion may determine, provided that such conditions
shall not be inconsistent with this Plan.  Nothing in the Plan shall be deemed
to give any Participant the right to have such Participant’s ISOs converted into
Non-Qualified Options, and no such conversion shall occur until and unless the
Administrator takes appropriate action.  The Administrator, with the consent of
the Participant, may also terminate any portion of any ISO that has not been
exercised at the time of such conversion.

 

29.                               WITHHOLDING.

 

In the event that any federal, state, or local income taxes, employment taxes,
Federal Insurance Contributions Act (“F.I.C.A.”) withholdings or other amounts
are required by applicable law or governmental regulation to be withheld from
the Participant’s salary, wages or other remuneration in connection with the
exercise or acceptance of a Stock Right or in connection with a Disqualifying
Disposition (as defined in Paragraph 30) or upon the lapsing of any forfeiture
provision or right of repurchase or for any other reason required by law, the
Company may withhold from the Participant’s compensation, if any, or may require
that the Participant advance in cash to the Company, or to any Affiliate of the
Company which employs or employed the Participant, the statutory minimum amount
of such withholdings unless a

 

23

--------------------------------------------------------------------------------


 

different withholding arrangement, including the use of shares of the Company’s
Common Stock is authorized by the Administrator (and permitted by law).  For
purposes hereof, the fair market value of the shares withheld for purposes of
payroll withholding shall be determined in the manner set forth under the
definition of Fair Market Value provided in Paragraph 1 above, as of the most
recent practicable date prior to the date of exercise.  If the Fair Market Value
of the shares withheld is less than the amount of payroll withholdings required,
the Participant may be required to advance the difference in cash to the Company
or the Affiliate employer.  The Administrator in its discretion may condition
the exercise of an Option for less than the then Fair Market Value on the
Participant’s payment of such additional withholding.

 

30.                               NOTICE TO COMPANY OF DISQUALIFYING
DISPOSITION.

 

Each Employee who receives an ISO must agree to notify the Company in writing
immediately after the Employee makes a Disqualifying Disposition of any shares
acquired pursuant to the exercise of an ISO.  A Disqualifying Disposition is
defined in Section 424(c) of the Code and includes any disposition (including
any sale or gift) of such shares before the later of (a) two years after the
date the Employee was granted the ISO, or (b) one year after the date the
Employee acquired Shares by exercising the ISO, except as otherwise provided in
Section 424(c) of the Code.  If the Employee has died before such stock is sold,
these holding period requirements do not apply and no Disqualifying Disposition
can occur thereafter.

 

31.                               TERMINATION OF THE PLAN.

 

The Plan will terminate on September 14, 2026.  The Plan may be terminated at an
earlier date by vote of the shareholders or the Board of Directors of the
Company; provided, however, that any such earlier termination shall not affect
any Agreements executed prior to the effective date of such termination. 
Termination of the Plan shall not affect any Stock Rights theretofore granted.

 

32.                               AMENDMENT OF THE PLAN AND AGREEMENTS.

 

The Plan may be amended by the shareholders of the Company.  The Plan may also
be amended by the Administrator, including, without limitation, to the extent
necessary to qualify any or all outstanding Stock Rights granted under the Plan
or Stock Rights to be granted under the Plan for favorable federal income tax
treatment as may be afforded incentive stock options under Section 422 of the
Code (including deferral of taxation upon exercise), and to the extent necessary
to qualify the shares issuable upon exercise or acceptance of any outstanding
Stock Rights granted, or Stock Rights to be granted, under the Plan for listing
on any national securities exchange or quotation in any national automated
quotation system of securities dealers and in order to continue to comply with
Section 162(m) of the Code, provided that any amendment approved by the
Administrator which the Administrator determines is of a scope that requires
shareholder approval shall be subject to obtaining such shareholder approval. 
Other than as set forth in Paragraph 25 of the Plan, the Administrator may not
without shareholder approval

 

24

--------------------------------------------------------------------------------


 

reduce the exercise price of an Option or cancel any outstanding Option in
exchange for a replacement option having a lower exercise price, any Stock
Grant, any other Stock-Based Award or for cash. In addition, the Administrator
may not take any other action that is considered a direct or indirect
“repricing” for purposes of the shareholder approval rules of the applicable
securities exchange or inter-dealer quotation system on which the Shares are
listed, including any other action that is treated as a repricing under
generally accepted accounting principles.  Any modification or amendment of the
Plan shall not, without the consent of a Participant, adversely affect his or
her rights under a Stock Right previously granted to him or her.  With the
consent of the Participant affected, the Administrator may amend outstanding
Agreements in a manner which may be adverse to the Participant but which is not
inconsistent with the Plan.  In the discretion of the Administrator, outstanding
Agreements may be amended by the Administrator in a manner which is not adverse
to the Participant.  Notwithstanding the foregoing, except in the case of death,
disability or Change of Control, outstanding Agreements may not be amended by
the Administrator (or the Board) in a manner that would accelerate the
exercisability or vesting of, or lapsing of any right by the Company to restrict
or reacquire Shares subject to, all or any portion of any Option, Stock Grant or
other Stock-Based Award.  Nothing in this Paragraph 32 shall limit the
Administrator’s authority to take any action permitted pursuant to Paragraph 25.

 

33.                               EMPLOYMENT OR OTHER RELATIONSHIP.

 

Nothing in this Plan or any Agreement shall be deemed to prevent the Company or
an Affiliate from terminating the employment, consultancy or director status of
a Participant, nor to prevent a Participant from terminating his or her own
employment, consultancy or director status or to give any Participant a right to
be retained in employment or other service by the Company or any Affiliate for
any period of time.

 

34.          CLAWBACK.

 

Notwithstanding anything to the contrary contained in this Plan, the Company may
recover from a Participant any compensation received from any Stock Right
(whether or not settled) or cause a Participant to forfeit any Stock Right
(whether or not vested) in the event that the Company’s Clawback Policy then in
effect is triggered.

 

35.          SECTION 409A.

 

If a Participant is a “specified employee” as defined in Section 409A of the
Code (and as applied according to procedures of the Company and its Affiliates)
as of his separation from service, to the extent any payment under this Plan or
pursuant to the grant of a Stock-Based Award constitutes deferred compensation
(after taking into account any applicable exemptions from Section 409A of the
Code), and to the extent required by Section 409A of the Code, no payments due
under this Plan or pursuant to a Stock-Based Award may be made until the earlier
of: (i) the first day of the seventh month following the Participant’s
separation from service, or

 

25

--------------------------------------------------------------------------------


 

(ii) the Participant’s date of death; provided, however, that any payments
delayed during this six-month period shall be paid in the aggregate in a lump
sum, without interest, on the first day of the seventh month following the
Participant’s separation from service.

 

The Administrator shall administer the Plan with a view toward ensuring that
Stock Rights under the Plan that are subject to Section 409A of the Code comply
with the requirements thereof and that Options under the Plan be exempt from the
requirements of Section 409A of the Code, but neither the Administrator nor any
member of the Board, nor the Company nor any of its Affiliates, nor any other
person acting hereunder on behalf of the Company, the Administrator or the Board
shall be liable to a Participant or any Survivor by reason of the acceleration
of any income, or the imposition of any additional tax or penalty, with respect
to a Stock Right, whether by reason of a failure to satisfy the requirements of
Section 409A of the Code or otherwise.

 

36.                               GOVERNING LAW.

 

This Plan shall be construed and enforced in accordance with the law of The
Commonwealth of Massachusetts.

 

26

--------------------------------------------------------------------------------